Case 5:19-cv-00021-JGB-SHK Document 54 Filed 06/22/20 Page 1 of 38 Page ID #:1039



     1   SEMNAR & HARTMAN, LLP
         Babak Semnar, Esq. (SBN 224890)
     2   Jared M. Hartman, Esq. (SBN 254860)
     3   41707 Winchester Road, Suite 201
         Temecula, CA 92590
     4   (951) 293-4187 Telephone
         (888) 819-8230 Facsimile
     5
         Attorneys for Plaintiff,
     6   JOHN SNOW
     7
                            IN THE U.S. DISTRICT COURT
     8               FOR THE CENTRAL DISTRICT OF CALIFORNIA
     9
         JOHN SNOW,                                Case No: 5:19-cv-00021-JGB-SHK
    10
                            Plaintiff,             Hon. Jesus G. Bernal, Courtroom 1
    11
               v.                                  FIRST AMENDED COMPLAINT FOR
    12                                             DAMAGES AND DEMAND FOR
    13   ADT, LLC; and DOES 1 through              TRIAL FOR VIOLATIONS OF:
         100, inclusive.
    14                                             1. FAILURE TO PAY OVERTIME
                             Defendants.              COMEPENSATION
    15                                             2. FAILURE TO PROVIDE
    16                                                COMPLIANT WAGE STATEMNTS
                                                   3. FAILURE TO PAY TIMELY
    17                                                EARNED WAGES
                                                   4. FAILURE TO PAY CALIFORNIA
    18                                                MINIMUM WAGE
                                                   5. FAILURE TO REIMBURSE
    19                                                BUSINESS EXPENSES
    20                                             6. UNFAIR COMPETITION
                                                      PRACTICES
    21                                             7. RETALIATION FOR ENGAGING
                                                      IN THE RIGHTS OF AN
    22                                                EMPLOYEE (§ 98.6)
    23                                             8. RETALIATION FOR REPORTING
                                                      ILLEGAL ACTIVITY (§ 1102.5)
    24                                             9. RECOVERY OF PENALTIES
                                                      PURSUANT TO THE PRIVATE
    25                                                ATTORNEYS GENERAL ACT
                                                      (Labor Code § 2698 et seq.)
    26                                            10. AGE DISCRIMINATION
    27
    28

                                                    1
                                         FIRST AMENDED COMPLAINT
Case 5:19-cv-00021-JGB-SHK Document 54 Filed 06/22/20 Page 2 of 38 Page ID #:1040



     1         JOHN SNOW ("PLAINTIFF") hereby complains against ADT, LLC
     2   (“DEFENDANT ADT”), DOES 1 THROUGH 100, and each of them, and alleges
     3   as follows:
     4                          I.     GENERAL ALLEGATIONS
     5         1.      In 2014, the California Department of Industrial Relations (DIR) and
     6   the Department of Labor Standards Enforcement (DLSE) initiated a campaign,
     7   entitled “Wage Theft is a Crime,” in pursuit of its “mission [...] to protect
     8   California’s workers with comprehensive labor laws and enforcement focused on
     9   businesses that intentionally skirt the law.”
    10         2.      A U.S. Department of Labor study of fiscal year 2012 shows that wage
    11   theft totaled $280 million.
    12         3.      Moreover, public policy in California has long favored the full and
    13   prompt payment of wages due to an employee.
    14         4.      Pursuant to Labor Code Private Attorney General Act (“PAGA”), §§
    15   2698, 2699 of the California Labor Code, PLAINTIFF brings this Represented
    16   (non-class) action against DEFENDANT ADT for wage and hour violations of the
    17   California Labor Code and the Industrial Welfare Commission Wage Orders (the
    18   “IWC Wage Orders”), all of which contribute to DEFENDANT ADT’S deliberate
    19   unfair competition.
    20         5.      PLAINTIFF, on behalf of himself and all Represented Employees,
    21   brings this action seeking reimbursement, penalties, restitution, injunctive and
    22   other equitable relief, reasonable attorneys’ fees, and costs.
    23         6.      PLAINTIFF alleges that DEFENDANT ADT, by and through any
    24   sole proprietors, owners, shareholders, officers, directors, members and managing
    25   agents, and alter egos, and Does 1 Through 100 (inclusive “DEFENDANTS”):
    26         • failed to pay PLAINTIFF overtime compensation;
    27         • failed to pay PLAINTIFF wages in a timely manner;
    28         • failed to pay PLAINTIFF at least minimum wage;

                                                    2
                                         FIRST AMENDED COMPLAINT
Case 5:19-cv-00021-JGB-SHK Document 54 Filed 06/22/20 Page 3 of 38 Page ID #:1041



     1               • failed to fully reimburse all business expenses to California employees
     2                  who were required to use their own vehicle for business use.
     3               • issued PLAINTIFF non-complaint wage statements;
     4               • forced PLAINTIFF to incur waiting-time penalties;
     5               • violated the Unfair Competition Law in an effort to increase profits
     6                  and to gain an unfair business advantage at the expense of
     7                  PLAINTIFF and the public;
     8               • retaliated against PLAINTIFF for reporting illegal activity by
     9                  DEFENDANT ADT dealers and physical threats;
    10               • retaliated against PLAINTIFF for requesting proper pay, overtime
    11                  compensation, and recording of his hours worked;
    12               • DEFENDANT committed the same or similar labor code violations
    13                  against similarly situated and aggrieved employees;
    14               • discriminated against PLAINTIFF on account of his age by assigning
    15                  less profitable territory and subjecting him to multiple transfers.
    16         7.       The foregoing acts and other acts by DEFENDANTS violated
    17   provisions of the Labor Code, the UCL, PAGA, applicable wage orders, other laws
    18   and regulations, and PLAINTIFF'S rights.
    19                               JURISDICTION & VENUE
    20         8.       This action arises out of DEFENDANTS’ violations of California
    21   Law, over which the U.S. District Court has original jurisdiction pursuant to
    22   complete diversity and satisfaction of the amount in controversy under 28 U.S.C.
    23   §1332.
    24         9.       PLAINTIFF is a citizen of the State of California.
    25         10.      DEFENDANT ADT is a limited liability company organized and
    26   registered within the State of Delaware, and with its principal place of business in
    27   the State of Florida.
    28         11.      Each member of DEFENDANT ADT, as a limited liability company,

                                                     3
                                          FIRST AMENDED COMPLAINT
Case 5:19-cv-00021-JGB-SHK Document 54 Filed 06/22/20 Page 4 of 38 Page ID #:1042



     1   is a citizen of a states (or states) other than PLAINTIFF, and are, therefore,
     2   completely diverse to PLAINTIFF.
     3         12.    However, DEFENDANT ADT maintains a place of business in the
     4   City of Riverside, County of Riverside, employs workers within its office in the
     5   City of Riverside, County of Riverside California, and maintains a registered agent
     6   for service of process in the State of California. As such, DEFENDANT purposely
     7   avails itself of business opportunities in California and has, therefore, consented to
     8   California jurisdiction in relation to those activities conducted and effectuated
     9   within the State of California and the County of Riverside.
    10         13.    Because tortious and wrongful conduct occurred while PLAINTIFF
    11   worked for DEFENDANTS’ location in the County of Riverside and witnesses
    12   reside within the County of Riverside, venue properly lies with this Court.
    13         14.    PLAINTIFF alleges damages and penalties for all wrongful conduct
    14   that are in excess of $75,000.
    15                                    II.   THE PARTIES
    16         15.    PLAINTIFF is, and at all times mentioned herein was, a competent
    17   adult residing in the State of California.
    18         16.    PLAINTIFF is an “aggrieved employee” because PLAINTIFF was
    19   employed by the alleged violators, DEFENDANTS, and had one or more of the
    20   alleged violations committed against PLAINTIFF, and therefore is properly suited
    21   to represent the interests of other current and former similarly situated and
    22   aggrieved employees.
    23         17.    PLAINTIFF is a representative employee of the aggrieved California
    24   Employees who have been denied full reimbursement of reasonable and
    25   necessarily-incurred business expenses, including but not limited to mileage
    26   reimbursement.
    27         18.    PLAINTIFF is a representative employee of the aggrieved California
    28   Employees who have not been paid overtime rates for all overtime hours actually

                                                      4
                                           FIRST AMENDED COMPLAINT
Case 5:19-cv-00021-JGB-SHK Document 54 Filed 06/22/20 Page 5 of 38 Page ID #:1043



     1   worked.
     2         19.    PLAINTIFF is informed and believes, and based thereon alleges, that
     3   DEFENDANTS were, at all times relevant herein, the owner, shareholder, sole
     4   proprietor, superintendent, officer, director, manager, and managing agent of
     5   DEFENDANT.
     6         20.    DEFENDANTS are subject to Labor Code and other California law
     7   including, but not limited to, Cal. Bus. & Prof. Code sections 17200, et seq., and
     8   the applicable Wage Order(s) issued by the Industrial Welfare Commission.
     9         21.    At all times herein mentioned, each DEFENDANT participated in the
    10   doing of the acts and omissions herein alleged, were acting within the purpose,
    11   course and scope of said agency and/or employment to have been done by the
    12   named DEFENDANTS. Further, DEFENDANTS, and each of them, were the
    13   agents, managing agents, servants, employees, alter-egos, co-conspirators, joint-
    14   ventures, partners, successors in interest and predecessors in interest of each of the
    15   other DEFENDANT.
    16         22.    At all times herein mentioned, each DEFENDANT was acting within
    17   the purpose, course and scope of said agency and/or employment so as to invoke
    18   vicarious liability and respondeat superior liability among other theories of liability
    19   to hold DEFENDANTS liable and responsible for the injuries and damages to
    20   PLAINTIFF.
    21         23.    At all times herein mentioned, each DEFENDANT was a member of
    22   and engaged in a joint venture, partnership and common enterprise, and acting
    23   within the purpose, course and scope of, and in pursuit of, said joint venture,
    24   partnership and common enterprise.
    25         24.    At all times herein mentioned, the acts and omissions of various
    26   DEFENDANTS contributed to the various acts and omissions of each and all of
    27   the other DEFENDANTS in proximately causing the injuries and damages as
    28   herein alleged.

                                                    5
                                         FIRST AMENDED COMPLAINT
Case 5:19-cv-00021-JGB-SHK Document 54 Filed 06/22/20 Page 6 of 38 Page ID #:1044



     1         25.     At all times herein mentioned, DEFENDANTS, including all
     2   DEFENDANTS' managing agents, officers and directors, had advanced knowledge
     3   of and/or ratified each and every act or omission complained throughout this
     4   complaint. At all times relevant herein, each DEFENDANT and/or their managing
     5   agents, officers or directors committed and/or participated in the wrongful acts and
     6   omissions complained of throughout this complaint or ratified such acts and
     7   omissions. At all times herein mentioned, each DEFENDANT aided and abetted
     8   the acts and omissions of each and all of the other DEFENDANTS in proximately
     9   causing the damages as herein alleged.
    10         26.     PLAINTIFF is informed and believes and thereon alleges that at all
    11   times herein mentioned DEFENDANT ADT and DOES 1 through 100, are and
    12   were individuals, sole proprietorships, corporations, business entities, persons, and
    13   partnerships, licensed to do business and/or actually doing business in the State of
    14   California.
    15         27.     The true names and capacities, whether individual, corporate,
    16   associate or otherwise of the DEFENDANTS named herein as DOES 1 through
    17   100, are unknown to PLAINTIFF at the time. PLAINTIFF therefore sues said
    18   DEFENDANTS by such fictitious names pursuant to § 474 of the California Code
    19   of Civil Procedure. PLAINTIFF will seek leave to amend the Complaint to allege
    20   the true names and capacities of DOES 1 through 100 when their names are
    21   ascertained. PLAINTIFF is informed and believes, and based thereon alleges, that
    22   each of the DOE DEFENDANTS is in some manner liable to PLAINTIFF for the
    23   events and actions alleged herein.
    24         28.     PLAINTIFF is informed and believes, and on that basis alleges, that
    25   each DEFENDANT sued in this action, including each DEFENDANT sued by the
    26   fictitious names DOES 1 through 100, inclusive, is responsible and liable in some
    27   manner for the occurrences, controversies and damages alleged below.
    28         29.     All    references       to     “DEFENDANT”,        “DEFENDANTS”,

                                                      6
                                           FIRST AMENDED COMPLAINT
Case 5:19-cv-00021-JGB-SHK Document 54 Filed 06/22/20 Page 7 of 38 Page ID #:1045



     1   "DEFENDANT ADT”, “company”, “company’s”, “employer” or any similar
     2   language, whether singular or plural, shall mean "DEFENDANTS, and each of
     3   them" when used throughout this Complaint.
     4                           III. FACTUAL ALLEGATIONS
     5         30.   From at least four years before the filing of this action and continuing
     6   to the present, and pursuant to company policy and/or practice and/or direction,
     7   PLAINTIFF is informed and believes, and based thereon alleges, that PLAINTIFF
     8   and other commission-based employees did not receive all of their overtime
     9   compensation and wages.
    10         31.   Pursuant to DEFENDANT ADT’S policies, PLAINTIFF and
    11   similarly situated aggrieved employees worked more than 40 hours per week.
    12         32.   PLAINTIFF and similarly situated aggrieved employees were not
    13   exempt from Wage Order regulations, because more than 50 percent of their
    14   working hours were spent at their regular place of business.
    15         33.   DEFENDANT ADT failed to pay PLAINTIFF and its commission-
    16   based California employees at least minimum wage for all hours actually worked.
    17         34.   DEFENDANT ADT failed to pay its commission-based California
    18   employees overtime wages of 1.5 times their regular rate of pay for all hours
    19   worked over eight hours per day or 40 hours per week.
    20         35.   DEFENDANT ADT failed to keep accurate record keeping of all
    21   hours worked each work period for PLAINTIFF and its commission-based
    22   California Employees.
    23         36.   Because of the illegal policies implemented by DEFENDANT ADT,
    24   PLAINTIFF and similarly situated employees were not paid time and a half for all
    25   of the overtime hours they worked.
    26         37.   Upon information and belief, DEFENDANT ADT’S employees,
    27   including PLAINTIFF and similarly situated Represented Employees, did not
    28   receive wage statements with all of the required information set forth under Labor

                                                  7
                                       FIRST AMENDED COMPLAINT
Case 5:19-cv-00021-JGB-SHK Document 54 Filed 06/22/20 Page 8 of 38 Page ID #:1046



     1   Code § 226 from DEFENDANT ADT, and the information provided was
     2   inaccurate.
     3         38.     Specifically, upon information and belief, DEFENDANT ADT
     4   violated various provisions of § 226, including but not limited to subdivisions
     5   (a)(1), (a)(2), (a)(3), (a)(4), (a)(5), (a)(6), (a)(7), (a)(8), and (a)(9) by failing to
     6   provide PLAINTIFF with compliant itemized statements as required under Labor
     7   Code § 226.
     8         39.     The above-mentioned inaccuracies and the failure to provide
     9   PLAINTIFF and the similarly situated and aggrieved employees with wage and
    10   earning statements caused injury to PLAINTIFF and aggrieved employees within
    11   the meaning of Labor Code § 226.
    12         40.     To date, DEFENDANT ADT has not paid PLAINTIFF all of his
    13   wages due and payable to him, in an amount, to be proven at trial.
    14         41.     On or about January of 2015, PLAINTIFF began employment for
    15   DEFENDANT ADT in the position of Sales Representative for the North County
    16   San Diego territory, which was a potentially lucrative territory for Plaintiff.
    17         42.     At the time of his hiring, PLAINTIFF was misclassified as an
    18   employee “exempt” from applicable Wage Orders.
    19         43.     Since he began working in this position, PLAINTIFF has spent less
    20   than 51 percent of his working hours engaged in the duties of actively selling to
    21   customers, but he has spent more than 51 percent of his working hours at his regular
    22   place of business.
    23         44.     However, PLAINTIFF has not been paid minimum wage for all hours
    24   worked and has not been paid overtime wages at an amount of 1.5 times his regular
    25   rate for hours worked in excess of eight hours per day or forty hours per week from
    26   2015 through present.
    27         45.     Thus, during pay periods where PLAINTIFF’S commission did not
    28   receive wage statements with all of the required information set forth under Labor

                                                    8
                                         FIRST AMENDED COMPLAINT
Case 5:19-cv-00021-JGB-SHK Document 54 Filed 06/22/20 Page 9 of 38 Page ID #:1047



     1   Code § 226 from DEFENDANT ADT, and the information provided was
     2   inaccurate.
     3         46.     Timely payment cannot be cured, as DEFENDANT ADT was aware
     4   of California minimum wage requirements and the nature and distribution of
     5   PLAINTIFF’S duties.
     6         47.     On information and belief, other similarly situated employees who
     7   have also been misclassified as exempt employees, but who spend more than 51
     8   percent of their time at their regular place of business, have also suffered from
     9   similar violations.
    10         48.     On information and belief, other commission-based employees who
    11   have also been misclassified as exempt employees are not paid at least one and a
    12   half times the minimum wage for all hours actually worked based on their
    13   commission pay.
    14         49.     The failure to pay means that the amounts of wages owed were not
    15   timely paid and DEFENDANT ADT is subject to damages and penalties under this
    16   section.
    17         50.     PLAINTIFF also has not been given accurate itemized wage
    18   statements for each pay period, because the statements given to PLAINTIFF did
    19   not accurately reflect all wages owed, hours worked, overtime owed, and premium
    20   pay due to PLAINTIFF.
    21         51.     On information and belief, other employees who are also misclassified
    22   as exempt employees have suffered from similar violations.
    23         52.     At the time of offering the position to PLAINTIFF, DEFENDANT
    24   ADT deliberately and grossly overstated the earning potential of the commission-
    25   based position offered to PLAINTIFF to induce him to accept the position and
    26   expend uncompensated time working for DEFENDANT ADT.
    27         53.     On information and belief, the false representations were deliberately
    28   used to induce other aggrieved employees into accepting the position and

                                                    9
                                         FIRST AMENDED COMPLAINT
Case 5:19-cv-00021-JGB-SHK Document 54 Filed 06/22/20 Page 10 of 38 Page ID #:1048



     1   unknowingly agreeing to work for less than minimum wage for DEFENDANT
     2   ADT.
     3          54.     Furthermore, PLAINTIFF and other similarly-situated employees are
     4   required to drive personal vehicles for work on a daily basis.
     5          55.     However, since at least 2015, PLAINTIFF and other similarly situated
     6   employees have not been fully reimbursed for all miles necessarily driven in
     7   performing job duties.
     8          56.     PLAINTIFF and other aggrieved employees are required, and are
     9   expected to engage in, social and community functions to develop relationships for
    10   potential clientele for DEFENDANT ADT as a necessary function and duty of their
    11   position.
    12          57.     However, DEFENDANT ADT has repeatedly refused to reimburse
    13   for the required expenses and losses PLAINTIFF and other aggrieved employees
    14   have suffered in the discharge of such duties.
    15          58.     PLAINTIFF requested that he be paid for unpaid reimbursement for
    16   mileage driven in his personal vehicle, which was necessary to complete his job
    17   duties.
    18          59.     DEFENDANT ADT retaliated against PLAINTIFF for requesting his
    19   unpaid reimbursement by changing PLAINTIFF’S working conditions by moving
    20   him to sales territories that are further away geographically, have fewer potential
    21   customers, less affluent customers, and are less dense in population, which means
    22   PLAINTIFF is less likely to complete sales in such territories, build a network of
    23   viable clientele in such territories, and to in turn make commissions in such
    24   territories.
    25          60.     PLAINTIFF has since been assigned to DEFENDANT ADT’S
    26   Riverside County location, and has been assigned to the less lucrative territories
    27   covered by that office.
    28          61.     PLAINTIFF also reported that the dealers for DEFENDANT ADT

                                                   10
                                         FIRST AMENDED COMPLAINT
Case 5:19-cv-00021-JGB-SHK Document 54 Filed 06/22/20 Page 11 of 38 Page ID #:1049



     1   products and services were operating without a license.
     2         62.     PLAINTIFF reasonably believed that operating without a license was
     3   illegal activity, and as such his reporting of such conduct was a protected activity.
     4         63.     DEFEDANT ADT in turn issued PLAINTIFF a written disciplinary
     5   warning for making the report.
     6         64.     Based on information and belief, DEFENDANT has a pattern and
     7   practice of retaliating against employees who engage in protected activities such as
     8   request proper reimbursement or engage in other protected activities.
     9         65.     Additionally, throughout his tenure since hiring, PLAINTIFF has
    10   experienced multiple transfers to territories around Southern California.
    11         66.     At the age of 72, PLAINTIFF is the oldest employee in a similar
    12   position working for DEFENDANT, and possibly the oldest employee of
    13   DEFENDANT ADT.
    14         67.     On the basis of information and belief, in addition to assigning the less
    15   desirable territories to PLAINTIFF as retaliation for PLAINTIFF engaging in
    16   protective activities, which are the territories farther away and with less stable
    17   customer base and are less likely to generate sales and, in turn, are less likely to
    18   generate commissions DEFENDANT ADT has also assigned these transfers to
    19   PLAINTIFF on the basis of age.
    20         68.     While giving PLAINTIFF, the oldest employee, the more remote and
    21   sparsely populated territories with less affluent clientele, DEFENDANT ADT has
    22   also given the more favorable, higher earning, and more stable territories to the
    23   significantly younger employees.
    24         69.     Because DEFENDANT ADT has transferred PLAINTIFF multiple
    25   times on the basis of age, he has had less opportunity to working in the higher value
    26   areas he was hired for and has therefore had less opportunity to build client
    27   networks within a particular territory because of the impermanence of his
    28   assignment.

                                                   11
                                         FIRST AMENDED COMPLAINT
Case 5:19-cv-00021-JGB-SHK Document 54 Filed 06/22/20 Page 12 of 38 Page ID #:1050



     1         70.    DEFENDANT ADT has a pattern and practice of not transferring
     2   younger workers, and management has stated that they see PLAINTIFF as more
     3   easily reassigned to the less favorable areas because of his age.
     4         71.    Additionally, PLAINTIFF has been forced to incur increasing
     5   business driving expenses to perform his job due to the discriminatory transfers to
     6   more remote territories based on his age.
     7         72.    Since DEFENDANT ADT has failed to properly reimburse such
     8   business expenses, or pay at least minimum wage and overtime owed for all hours
     9   worked, PLAINTIFF is suffering ongoing injury due to the discriminatory transfers
    10   based on age.
    11         73.    PLAINTIFF is informed and believes, and based thereon alleges, that
    12   DEFENDANT ADT has engaged in other illegal and wrongful acts, which are
    13   currently unknown to PLAINTIFF. Upon discovery of such acts, PLAINTIFF will
    14   amend this complaint to allege these unknown illegal and wrongful acts and
    15   omissions committed by DEFENDANT ADT.
    16         74.    As a result of the above unlawful actions, DEFENDANT ADT has
    17   gained an unfair competitive advantage over law-abiding companies complying
    18   with the Labor Code and applicable IWC Wage Orders.
    19         75.    Furthermore, as a direct and proximate result of the above unlawful
    20   actions, PLAINTIFF and other similarly situated aggrieved Employees have
    21   suffered and continue to suffer loss of wages, expenses, and earnings in amount yet
    22   ascertained, but subject to proof at trial.
    23         76.    Additionally, PLAINTIFF has suffered emotional distress and mental
    24   anguish, including but not limited to, fear, worry, anxiety, loss of sleep, loss of
    25   confidence, loss of sense of self-worth, sadness, and nervousness.
    26                   REPRESENTATIVE ACTION (PAGA) CLAIMS
    27         77.    On information and belief, current and former employees of
    28   DEFENDANT ADT were subject to wage and hour violations by DEFENDANT

                                                       12
                                          FIRST AMENDED COMPLAINT
Case 5:19-cv-00021-JGB-SHK Document 54 Filed 06/22/20 Page 13 of 38 Page ID #:1051



     1   ADT, including, but not limited to, DEFENDANT ADT’S failure to pay all wages
     2   due to PLAINTIFF and similarly aggrieved employees in California.
     3         78.   California law provides that an employee may file an action against
     4   an employer for penalties in connection with violations of the Labor Code and
     5   Wage Orders provided the aggrieved employee file an action on behalf of himself
     6   and/or similarly situated current and former employees.
     7         79.   At all material times, DEFENDANTS were employers of all other
     8   aggrieved employees’, or were persons acting on behalf of employers of aggrieved
     9   employees, within the meaning of California Labor Code § 558, who violated or
    10   caused to be violated, a section of Part 2, Chapter 1 of the California Labor Code
    11   or any provision regulating hours and days of work in any Order of the Industrial
    12   Welfare Commission and, as such, are subject to penalties for each underpaid
    13   employee as set for in Labor Code § 558.
    14               EXHAUSTION OF ADMINISTRATIVE REMEDIES
    15         80.   As to the claims related to age discrimination, PLAINTIFF submitted
    16   his request for Right To Sue with the Department of Fair Employment and Housing
    17   (“DFEH”) on August 29, 2018.
    18         81.   As to penalty claims under the Private Attorney General Act
    19   (“PAGA”), PLAINTIFF, via counsel, sent the statutorily required correspondence
    20   to the LWDA via electronic submission on October 17, 2018, indicating that
    21   PLAINTIFF intends to pursue the PAGA claims alleged in this Complaint.
    22         82.   PLAINTIFF also delivered copies of the PAGA Notice to
    23   DEFENDANT ADT at its headquarters in Boca Raton, Florida via certified U.S.
    24   Mail, return receipt requested, which was then received by DEFENDANT ADT on
    25   October 23, 2018.
    26         83.   A period of at least sixty-five days has expired since PLAINTIFF sent
    27   the above referenced correspondence to LWDA, and LWDA has not served
    28   PLAINTIFF with a notice of its intent to assume jurisdiction over the applicable

                                                 13
                                       FIRST AMENDED COMPLAINT
Case 5:19-cv-00021-JGB-SHK Document 54 Filed 06/22/20 Page 14 of 38 Page ID #:1052



     1   penalty claims and did not provide notice as set forth in Labor Code § 2699.3
     2   (a)(2)(A) within the statutory period.
     3           84.   Therefore, PLAINTIFF has exhausted his administrative remedies as
     4   required under the PAGA (Labor Code § 2698, et seq.).
     5           85.   The Causes of Action alleged in this Complaint are appropriately
     6   suited for a Represented Action under the PAGA (Labor Code § 2698, et seq.)
     7   because:
     8                 a.    Their action involves allegations of violations of
     9                 provisions of the California Labor Code that provide for
    10                 a civil penalty to be assessed and collected by the LWDA
    11                 or any departments, divisions, commissions, boards,
    12                 agencies or employees;
    13                 b.    PLAINTIFF is an “aggrieved employee” because
    14                 PLAINTIFF was employed by the alleged violator and
    15                 had one or more of the alleged violations committed
    16                 against him; and
    17                 c.    PLAINTIFF        has    satisfied      the   procedural
    18                 requirements of Labor Code § 2699.3, as set forth above.
    19
                                   FIRST CAUSE OF ACTION
    20                        Failure to Pay Overtime Compensation
    21                          Cal. Labor Code §§ 210, 510, 1194.

    22
                 86.   PLAINTIFF incorporates by reference and realleges the above
    23
         paragraphs as though set forth fully herein.
    24
                 87.   California law requires an employer to pay each employee accurately.
    25
         If hourly, the employer is required to compensate the employee for the actual hours
    26
         worked, including all overtime compensation. (See Cal. Labor Code §§ 210, 510,
    27
         1194)
    28
                 88.   During all times relevant, IWC Wage Order No. 4-2001 applied to

                                                    14
                                          FIRST AMENDED COMPLAINT
Case 5:19-cv-00021-JGB-SHK Document 54 Filed 06/22/20 Page 15 of 38 Page ID #:1053



     1   PLAINTIFF’S employment with DEFENDANTS.
     2         89.    Pursuant to Wage Order 4-2001, § 2(G) “hours worked” include the
     3   time during which an employee is “subject to the control of an employer, and
     4   includes all the time the employee is suffered or permitted to work, whether or not
     5   required to do so.”
     6         90.    For each hour (or fraction thereof) an employee works up to forty (40)
     7   hours in a week and eight (8) hours in a day, the employer must pay the employee’s
     8   regular hourly wage. For each hour (or fraction thereof) an employee works over
     9   forty (40) hours in a week or in excess of eight (8) hours in a workday the employer
    10   must pay the rate of one and a half times the employee’s regular hourly wage.
    11         91.    For each hour (or fraction thereof) an employee works in excess of
    12   twelve (12) hour in one day or in excess of eight (8) hours a day on the seventh
    13   consecutive day of work, the employee must be compensated at the rate of no less
    14   than twice the regular rate of pay for that employee.
    15         92.    As alleged in this Complaint, PLAINTIFF worked many hours for
    16   which he was not properly compensated at an overtime rate because of
    17   DEFENDANTS’ unlawful policies regarding misclassifying PLAINTIFF as
    18   exempt from overtime pay.
    19         93.    DEFENDANTS required, encouraged, and permitted PLAINTIFF to
    20   work more than eight (8) hours a day and more than forty (40) hours a week, but
    21   without paying him compensation at his overtime rate.
    22         94.    At times the amount actually paid to PLAINTIFF for work performed
    23   was not at least one and a half times minimum wage per pay period based on hours
    24   actually worked.
    25         95.    PLAINTIFF has spent more than 51% of his working time at his
    26   regular place of business.
    27         96.    In committing, the violations of state law as herein alleged,
    28   DEFENDANTS have knowingly and willfully refused to perform their obligations

                                                  15
                                        FIRST AMENDED COMPLAINT
Case 5:19-cv-00021-JGB-SHK Document 54 Filed 06/22/20 Page 16 of 38 Page ID #:1054



     1   to compensate PLAINTIFF for all wages earned and all hours worked, including
     2   overtime compensation.
     3         97.    As a direct result, PLAINTIFF has suffered, and continues to suffer,
     4   substantial losses related to the use and enjoyment of such compensation, wages,
     5   lost interest on such monies and expenses and attorney’s fees in seeking to compel
     6   DEFENDANTS to fully perform their obligation under state law, all to their
     7   respective damage in amounts according to proof at trial and within the
     8   jurisdictional limitations of this Court.
     9         98.    As specifically stated herein, DEFENDANTS failed and refused to
    10   pay PLAINTIFF the overtime compensation required by the Labor Code and other
    11   applicable laws and regulations because DEFENDANTS incorrectly classified
    12   PLAINTIFF as “exempt.”
    13         99.    PLAINTIFF has been deprived of rightfully earned and legally
    14   required overtime compensation as a direct and proximate result of
    15   DEFENDANTS' failure and refusal to pay said compensation.
    16         100. PLAINTIFF is entitled to recover such amounts, plus interest thereon,
    17   civil penalties, liquidated damages, and attorney’s fees and costs.
    18
                                 SECOND CAUSE OF ACTION
    19                   Failure to Provide Compliant Wage Statements
    20                    California Labor Code §§ 226, 226.3, 246, 247.5
                                   (Against All DEFENDANTS)
    21
    22         101. PLAINTIFF incorporates by reference and realleges the above
    23   paragraphs as though set forth fully herein.
    24         102. Labor Code § 226 subdivision (a) requires, in pertinent part, that
    25   “Every employer shall, [...] furnish each of her or her employees, [...], an accurate
    26   itemized statement in writing showing (1) gross wages earned, (2) total hours
    27   worked by the employee, [...](4) all deductions, [...] (5) net wages earned, (6) the
    28   inclusive dates of the period for which the employee is paid, (7) the name of the

                                                     16
                                         FIRST AMENDED COMPLAINT
Case 5:19-cv-00021-JGB-SHK Document 54 Filed 06/22/20 Page 17 of 38 Page ID #:1055



     1   employee and her or her social security number, [...], (8) the name and address of
     2   the legal entity that is the employer, and (9) all applicable hourly rates in effect
     3   during the pay period and the corresponding number of hours worked at each
     4   hourly rate by the employee [. . .].” (Labor Code § 226 subdivision (a).)
     5         103. California Labor Code section 246(i) requires that “An employer shall
     6   provide an employee with written notice that sets forth the amount of paid sick
     7   leave available, or paid time off leave an employer provides in lieu of sick leave,
     8   for use on either the employee s itemized wage statement described in Section 226
     9   or in a separate writing provided on the designated pay date with the employee s
    10   payment of wages”.
    11         104. For piece-rate employees, Labor Code § 226 also requires employers
    12   to provide total hours of compensation rest and recover periods, the rate of
    13   compensation, and the gross wages paid for those periods during the pay period. In
    14   California, this requirement extends to commission-based employees, such as
    15   PLAINTIFF.
    16         105. Upon information and belief, DEFENDANTS did not provide
    17   PLAINTIFF with accurate wage statements containing all of the required and
    18   applicable information set forth under Labor Code § 226, including accurate
    19   information regarding hours of overtime worked and meal and rest break premium
    20   payments earned.
    21         106. PLAINTIFF and other similarly situate employees are not exempt
    22   outside salespersons under the applicable Wage Order of the Industrial Welfare
    23   Commission.
    24         107. DEFENDANTS           failed   to   include    accrued   sick     leave   on
    25   PLAINTIFF’S wages statements or in a separate writing.
    26         108. DEFENDANTS failed to include accounting of all hours actually
    27   worked on PLAINTIF’S wage statements.
    28         109. The above-mentioned inaccuracies and the failure to provide

                                                  17
                                        FIRST AMENDED COMPLAINT
Case 5:19-cv-00021-JGB-SHK Document 54 Filed 06/22/20 Page 18 of 38 Page ID #:1056



     1   PLAINTIFF with wage and earning statements caused injury to PLAINTIFF within
     2   the meaning of Labor Code § 226.
     3         110. As a direct, foreseeable, and proximate result of DEFENDANTS’
     4   conduct as alleged above, PLAINTIFF has suffered and continues to suffer,
     5   substantial losses related to the inaccurate and failure to report required information
     6   on his wage statements resulting in loss of use and enjoyment of compensation,
     7   wages, lost interest on such monies and expenses and attorney’s fees in seeking to
     8   compel DEFENDANTS to fully perform their obligation under state law, all to
     9   their respective damage in amounts according to proof at trial and within the
    10   jurisdictional limitations of the Court.
    11         111. For DEFENDANTS’ misconduct as alleged herein, PLAINTIFF
    12   seeks all damages, civil and statutory penalties, costs and attorneys’ fees, including
    13   but not limited to those available pursuant to Labor Code §§ 226 subdivision (e)
    14   and 226.3, in an amount to be proven at trial.
    15
                                  THIRD CAUSE OF ACTION
    16                         Failure to Pay Timely Earned Wages
    17                           Cal. Labor Code §204 and/or 204b
                                   (Against All DEFENDANTS)
    18
    19         112. PLAINTIFF incorporates by reference and realleges the above
    20   paragraphs as though set forth fully herein.
    21         113. Pursuant to Labor Code § 204, “all wages ... earned by any person in
    22   any employment are due and payable twice during each calendar month, on days
    23   designated in advance by the employer as the regular paydays” or on a weekly basis
    24   per Labor Code § 204b.
    25         114. DEFENDANTS failed to timely pay wages for all hours worked,
    26   owed wages for all overtime hours worked each pay period, and failed to pay meal
    27   and rest break premiums when applicable. He was also not paid compensation for
    28   rest periods and other nonproductive time, and meal and rest premium payments

                                                    18
                                         FIRST AMENDED COMPLAINT
Case 5:19-cv-00021-JGB-SHK Document 54 Filed 06/22/20 Page 19 of 38 Page ID #:1057



     1   during the same time period. PLAINTIFF still has not been fully compensated for
     2   these wages to date and the failure to pay such wages owed in a timely manner has
     3   caused irreversible injury to PLAINTIFF.
     4         115. Pursuant to Labor Code §§ 218.5 and 218.6, an action may be brought
     5   for the nonpayment of wages and fringe benefits.
     6         116. Through the above-mentioned conduct, DEFENDANTS’ failure to
     7   pay timely wages during employment, caused injury to PLAINTIFF. Such conduct
     8   was willful or intentional within the meaning of Cal. Labor Code §210(a)(2) and
     9   entitles PLAINTIFF to recover such penalties and liquidated damages.
    10         117. As a direct, foreseeable, and proximate result of DEFENDANTS
    11   conduct as alleged above, PLAINTIFF has suffered and continues to suffer,
    12   substantial losses related to DEFENDANT failure to pay timely wages during his
    13   employment resulting in loss of use and enjoyment of compensation, loss of wages,
    14   loss of business opportunity, lost interest on such monies and expenses and
    15   attorney’s fees in seeking to compel DEFENDANTS to fully perform their
    16   obligation under state law, all to their respective damage in amounts according to
    17   proof at trial and within the jurisdictional limitations of the Court.
    18         118. For DEFENDANTS’ misconduct as alleged herein, PLAINTIFF
    19   seeks all damages, civil and statutory penalties, costs and attorneys’ fees, including
    20   but not limited to those available pursuant to Labor Code §§ 210(a) and 218.5, in
    21   an amount to be proven at trial.
    22
                                 FOURTH CAUSE OF ACTION
    23                      Failure to Pay California Minimum Wage
    24                  Cal. Labor Code §§223, 225.5, 1194, 1194.2, 1197.1
                                  (Against All DEFENDANTS)
    25
    26         119. PLAINTIFF incorporates by reference and realleges the above
    27   paragraphs as though set forth fully herein.
    28         120. Labor Code § 225.5 attaches civil penalties to an employer’s failure

                                                   19
                                         FIRST AMENDED COMPLAINT
Case 5:19-cv-00021-JGB-SHK Document 54 Filed 06/22/20 Page 20 of 38 Page ID #:1058



     1   to pay wages as required by statute under Labor Code § 223.
     2         121. Labor Code § 223 requires an employer to pay a mandatory minimum
     3   wage for all hours worked.
     4         122. This cause of action is based on DEFENDANTS’ violation of Calif.
     5   Labor Code and provides that “any employee receiving less than the legal minimum
     6   wage or the legal overtime compensation applicable to the employee is entitled to
     7   recover in a civil action the unpaid balance of the full amount of this minimum
     8   wage or overtime compensation, including interest thereon, reasonable attorney’s
     9   fees, and costs of suit.” Cal. Labor Code §1194.
    10         123. For DEFENDANTS’ failure to pay at least California’s minimum
    11   wage for all hours actually worked, and in addition to all other remedies available,
    12   PLAINTIFF seeks “to recover liquidated damages in an amount equal to the wages
    13   unlawfully unpaid and interest thereon.” Cal. Labor Code §1194.2
    14         124. As PLAINTIFF spends more than 51% of his working hours at his
    15   regular place of business, and as such, is not an employee exempt from California
    16   minimum wage protections.
    17         125. DEFENDANTS have misclassified PLAINTIFF as an exempt
    18   employee.
    19         126. Further, DEFENDANT required PLAINTIFF to undergo a drug test
    20   and/or medical examination as a condition to employment or continued
    21   employment, but failed to compensate the time PLAINTIFF spent taking the
    22   medical examination and/or a drug test or the time he spent traveling to the location
    23   where the examination and/or test was conducted.
    24         127. Due to the misclassification, DEFENDANTS failed to pay
    25   PLAINTIFF at least California’s required minimum wage for hours worked, and
    26   PLAINTIFF is therefore entitled to recover compensation for all hours worked
    27   when his actual compensation did not meet or exceed what would otherwise equal
    28   minimum wage per hour for all hours actually worked.

                                                  20
                                        FIRST AMENDED COMPLAINT
Case 5:19-cv-00021-JGB-SHK Document 54 Filed 06/22/20 Page 21 of 38 Page ID #:1059



     1         128. By failing to pay minimum wage per hour for all hours worked when
     2   his commission-based compensations do not exceed what would otherwise equal
     3   minimum wage, PLAINTIFF and other similarly situated employees have been
     4   deprived of rightfully earned wages as a direct and proximate result of
     5   DEFENDANTS’ failure and refusal to pay said compensation and for the reasons
     6   alleged in the Complaint.
     7         129. As a direct, foreseeable, and proximate result of being subjected to
     8   DEFENDANTS’ failure to pay minimum wage, PLAINTIFF suffered emotional
     9   distress and incurred economic injury, including but not limited to, loss of earnings,
    10   loss of use, loss of business opportunity, and loss of other employment related
    11   benefits in an amount not yet ascertained but within the jurisdiction of this Court.
    12         130. The grossly reckless, oppressive, and/or intentional, malicious, and
    13   bad faith manner in which DEFENDANTS engaged in those acts as described in
    14   this cause of action entitle PLAINTIFF to punitive damages against
    15   DEFENDANTS in an amount within the jurisdiction of this Court, to be ascertained
    16   by the fact finder, that is sufficiently high to punish said DEFENDANTS, deter
    17   them from engaging in such conduct again, and to make an example of them to
    18   others. PLAINTIFF is informed and believes and based thereon alleges that the
    19   punitive conduct of said DEFENDANTS was ratified by those other individuals
    20   who were managing agents of said DEFENDANTS. These unlawful acts were
    21   further ratified by DEFENDANTS and done with a conscious disregard for
    22   PLAINTIFF'S rights and with the intent, design and purpose of injuring
    23   PLAINTIFF. By reason thereof, PLAINTIFF is entitled to punitive or exemplary
    24   damages in this cause of action in a sum to be determined at the time of trial.
    25         131. PLAINTIFF also prays for liquidated damages, interest, reasonable
    26   costs and attorney fees against DEFENDANTS, as allowed by California Labor
    27   Code §§ 218.5, 210(a), and any other applicable statutes for PLAINTIFF'S
    28   prosecution of this action, in reference to the time PLAINTIFF'S attorneys spend

                                                   21
                                         FIRST AMENDED COMPLAINT
Case 5:19-cv-00021-JGB-SHK Document 54 Filed 06/22/20 Page 22 of 38 Page ID #:1060



     1   pursuing this cause of action.
     2
                                  FIFTH CAUSE OF ACTION
     3                       Failure to Reimburse Business Expenses
     4                                Cal. Labor Code § 2802
                                  (Against All DEFENDANTS)
     5
     6         132. PLAINTIFF incorporates by reference and realleges the above
     7   paragraphs as though set forth fully herein.
     8         133. Labor Code § 2802 provides that “[a]n employer shall indemnify his
     9   or her employee for all necessary expenditures or losses incurred by the employee
    10   in direct consequence of the discharge of his or her duties.”
    11         134. Pursuant to Labor Code §§ 218.5 and 218.6, an action may be brought
    12   for the nonpayment of wages and fringe benefits.
    13         135. While discharging their duties for DEFENDANTS, PLAINITFF and
    14   similarly situated aggrieved employees have incurred necessary work-related
    15   expenses. Such expenses include, but are not limited to, mileage in an amount
    16   greater than that reimbursed by DEFENDANTS, required business expenses, and
    17   business expenses reasonably incurred in the execution of their duties and for the
    18   benefit of DEFENDANTS.
    19         136. DEFENDANTS failed to fully, and timely, reimburse PLAINTIFF
    20   and other similarly situated aggrieved employees for these expenditures and losses.
    21   By requiring those employees to pay expenses and cover losses that they incurred
    22   in direct consequence of the discharge of their duties for DEFENDANTS and/or in
    23   obedience of DEFENDANTS’ direction or expectations, DEFENDANTS have
    24   violated and continues to violate Labor Code § 2802.
    25         137. By unlawfully failing to indemnify PLAINTIFF and similarly situated
    26   aggrieved employees, DEFENDANTS are liable for reasonable attorneys’ fees and
    27   costs under Labor Code § 2802(c).
    28         138. DEFENDANTS are liable for penalties pursuant to Cal. Labor Code

                                                    22
                                          FIRST AMENDED COMPLAINT
Case 5:19-cv-00021-JGB-SHK Document 54 Filed 06/22/20 Page 23 of 38 Page ID #:1061



     1   section 558 for failing to pay monies owed to employees.
     2         139. PLAINTIFF, on behalf of himself and similarly situate aggrieved
     3   employees, requests relief as described below.
     4         140. As a direct, foreseeable, and proximate result of being subjected to
     5   DEFENDANTS’ failure to pay minimum wage, PLAINTIFF suffered emotional
     6   distress and incurred economic injury and substantial losses in an amount not yet
     7   ascertained but within the jurisdiction of this Court.
     8         141. The grossly reckless, oppressive, and/or intentional, malicious, and
     9   bad faith manner in which DEFENDANTS engaged in those acts as described in
    10   this cause of action entitle PLAINTIFF to punitive damages against
    11   DEFENDANTS in an amount within the jurisdiction of this Court, to be ascertained
    12   by the fact finder, that is sufficiently high to punish said DEFENDANTS, deter
    13   them from engaging in such conduct again, and to make an example of them to
    14   others. PLAINTIFF is informed and believes and based thereon alleges that the
    15   punitive conduct of said DEFENDANTS was ratified by those other individuals
    16   who were managing agents of said DEFENDANTS. These unlawful acts were
    17   further ratified by DEFENDANTS and done with a conscious disregard for
    18   PLAINTIFF'S rights and with the intent, design and purpose of injuring
    19   PLAINTIFF. By reason thereof, PLAINTIFF is entitled to punitive or exemplary
    20   damages in this cause of action in a sum to be determined at the time of trial. For
    21   DEFENDANTS’ misconduct in failing to reimburse business expenses,
    22   PLAINTIFF seeks all damages, civil and statutory penalties, pre-judgement interest
    23   on damages, costs and attorneys’ fees, including but not limited to those available
    24   pursuant to Labor Code § 218.5, in an amount to be proven at trial.
    25   ///
    26   ///
    27   ///
    28   ///

                                                   23
                                         FIRST AMENDED COMPLAINT
Case 5:19-cv-00021-JGB-SHK Document 54 Filed 06/22/20 Page 24 of 38 Page ID #:1062



     1
     2                             SIXTH CAUSE OF ACTION
                                   Unfair Competition Practices
     3                        Cal. Bus. & Prof. Code §§ 17200, et seq.
     4                             (Against All DEFENDANTS)

     5
               142. PLAINTIFF incorporates by reference and realleges the above
     6
         paragraphs as though set forth fully herein.
     7
               143. Shareholders, owners, directors, officers and/or sole proprietors
     8
         misappropriated and converted to themselves for their individual advantage the
     9
         unpaid wages and other monies owed to PLAINTIFF as alleged throughout this
    10
         complaint.
    11
               144. The wrongs alleged in Causes of Action One through Five were
    12
         suffered by other aggrieved California employees of DEFENDANTS due to
    13
         DEFENDANTS’ established business practices.
    14
               145. As a result of DEFENDANTS’ unfair business practices outlined
    15
         above, DEFENDANTS have reaped unfair benefits and illegal profits at the
    16
         expense of PLAINTIFF, other aggrieved employees, and members of the public.
    17
               146. DEFENDANTS’ utilization of such unfair business practices
    18
         constitutes unfair competition and provides an unfair advantage over
    19
         DEFENDANTS’ competitors. DEFENDANTS should be made to disgorge their
    20
         ill-gotten gains and restore such monies to PLAINTIFF.
    21
               147. PLAINTIFF has suffered injury in fact and lost money or property
    22
         because of the aforementioned unlawful and unfair competition practices by
    23
         DEFENDANTS.
    24
               148. PLAINTIFF is also informed and believes, and based thereon alleges,
    25
         that the unlawful, unfair and fraudulent business practices described above present
    26
         a continuing threat to members of the public in that PLAINTIFF and other former
    27
         employees of DEFENDANTS continue to be deprived access to complete and
    28

                                                  24
                                        FIRST AMENDED COMPLAINT
Case 5:19-cv-00021-JGB-SHK Document 54 Filed 06/22/20 Page 25 of 38 Page ID #:1063



     1   accurate payroll records and wages.
     2         149. Further, such skirting of the California labor laws presents a threat to
     3   the general public in that the enforcement of the labor laws is essential to ensure
     4   that all California employers compete equally and that no California employer
     5   receives an unfair competitive advantage at the expense of its employees.
     6         150. DEFENDANTS’ unfair business practices entitle PLAINTIFF to seek
     7   preliminary and permanent injunctive relief, including but not limited to, orders
     8   that DEFENDANTS account for, disgorge and restore to PLAINTIFF the
     9   compensation unlawfully withheld by them and for which they were unjustly
    10   enriched.
    11         151. As a direct, foreseeable, and proximate result of being subjected to
    12   DEFENDANTS’ unfair competition, PLAINTIFF suffered emotional distress and
    13   incurred economic injury and substantial losses in an amount not yet ascertained
    14   but within the jurisdiction of this Court.
    15         152. The grossly reckless, oppressive, and/or intentional, malicious, and
    16   bad faith manner in which DEFENDANTS engaged in those acts as described in
    17   this cause of action entitle PLAINTIFF to punitive damages against
    18   DEFENDANTS in an amount within the jurisdiction of this Court, to be ascertained
    19   by the fact finder, that is sufficiently high to punish said DEFENDANTS, deter
    20   them from engaging in such conduct again, and to make an example of them to
    21   others. PLAINTIFF is informed and believes and based thereon alleges that the
    22   punitive conduct of said DEFENDANTS was ratified by those other individuals
    23   who were managing agents of said DEFENDANTS. These unlawful acts were
    24   further ratified by DEFENDANTS and done with a conscious disregard for
    25   PLAINTIFF'S rights and with the intent, design and purpose of injuring
    26   PLAINTIFF. By reason thereof, PLAINTIFF is entitled to punitive or exemplary
    27   damages in this cause of action in a sum to be determined at the time of trial.
    28   ///

                                                      25
                                         FIRST AMENDED COMPLAINT
Case 5:19-cv-00021-JGB-SHK Document 54 Filed 06/22/20 Page 26 of 38 Page ID #:1064



     1
     2                          SEVENTH CAUSE OF ACTION
                       Retaliation for Engaging in Rights of an Employee
     3                            Cal. Labor Code § 98.6, et seq.
     4                            (Against all DEFENDANTS)

     5
     6         153. PLAINTIFF incorporates by reference and realleges the above
     7   paragraphs as though set forth fully herein.
     8         154. At all times herein mentioned, California Labor Code Sections 98.6,
     9   et seq. were in full force and effect and were binding on DEFENDANTS.
    10         155. This cause of action is based on California Labor Code section 98.6
    11   which prohibits an employer from retaliating or discriminating against an employee
    12   who exercises their employment rights, including but not limited to requesting
    13   proper payment of wages and requesting full reimbursement of incurred business
    14   expenses.
    15         156. As alleged above, PLAINTIFF was subjected to retaliation after and
    16   because he complained to DEFENDANTS about its failure to reimburse him for
    17   unpaid expenses and because he reported what he reasonably believed to be illegal
    18   activity (dealers operating without a license).
    19         157. DEFENDANTS retaliated against PLAINTIFF by assigning him to
    20   less favorable territories to work and by issuing him a written disciplinary demerit.
    21         158. As a direct, foreseeable, and proximate result of the above-alleged
    22   misconduct, PLAINTIFF suffered economic and emotional distress damages in an
    23   amount to be proven at trial.
    24         159. As a further proximate result of the above-alleged misconduct,
    25   PLAINTIFF lost employment benefits, including wages and fringe benefits, in an
    26   amount to be proven at trial.
    27         160. By reason of the foregoing, PLAINTIFF has been left without an
    28   adequate remedy at law and should be entitled to appropriate injunctive relief from

                                                   26
                                         FIRST AMENDED COMPLAINT
Case 5:19-cv-00021-JGB-SHK Document 54 Filed 06/22/20 Page 27 of 38 Page ID #:1065



     1   this Court to be proven at trial.
     2         161. As a further proximate result of the above-alleged misconduct,
     3   PLAINTIFF was required to and did retain attorneys and is therefore entitled to an
     4   award of attorneys’ fees according to proof.
     5         162. In doing the things herein alleged, DEFENDANTS are guilty of
     6   oppression, fraud and malice, and, insofar as the things alleged were attributable to
     7   employees of DEFENDANTS, said employees were employed by DEFENDANTS
     8   with advance knowledge of the unfitness of the employees and they were employed
     9   with a conscious disregard for the rights of others; or DEFENDANTS authorized
    10   or ratified the wrongful conduct; or there was advance knowledge, conscious
    11   disregard, authorization, ratification or act of oppression, fraud or malice on the
    12   part of an officer, director or managing agent of DEFENDANTS all entitling
    13   PLAINTIFF to the recovery of exemplary and punitive damages.
    14
                                 EIGHTH CAUSE OF ACTION
    15                       Retaliation for Reporting Illegal Activity
    16                                Cal. Labor Code §1102.5
                                   (Against All DEFENDANTS)
    17
    18         163. PLAINTIFF re-alleges and incorporates by reference the foregoing
    19   allegations as though set forth fully herein.
    20         164. This cause of action is based on California Labor Code section 1102.5,
    21   including but not limited to, subsection §1102.5(a) which prohibits employers from
    22   adopting or enforcing any rule preventing an employee from disclosing information
    23   to “another employee who has authority to investigate, discover, or correct the
    24   violation or noncompliance, [...] if the employee has reasonable cause to believe
    25   that the information discloses a violation of state or federal statute, or a violation
    26   of or noncompliance with a local, state, or federal rule or regulation[.]”
    27         165. Additionally, “an employer, or person acting on behalf of the
    28   employer, shall not retaliate against an employee for disclosing information, or

                                                   27
                                         FIRST AMENDED COMPLAINT
Case 5:19-cv-00021-JGB-SHK Document 54 Filed 06/22/20 Page 28 of 38 Page ID #:1066



     1   because the employer believes that the employee disclosed or may disclose
     2   information, [...] if the employee has reasonable cause to believe that the
     3   information discloses a violation of state or federal statute, or a violation of or
     4   noncompliance with a local, state, or federal rule or regulation[.]” Cal. Labor Code
     5   § 1102.5(b)
     6         166. Similarly, “An employer, or any person acting on behalf of the
     7   employer, shall not retaliate against an employee for refusing to participate in an
     8   activity that would result in a violation of state or federal statute, or a violation of
     9   or noncompliance with a local, state, or federal rule or regulation.” Cal. Labor Code
    10   § 1102.5(c).
    11         167. PLAINTIFF reported to DEFENDANTS that dealers associated with
    12   DEFENADANTS were operating without a license.
    13         168. PLAINTIFF reported to DEFENDANTS that sales leads within his
    14   assigned territory were being unlawfully diverted to independent dealers associated
    15   with DEFENDANTS.
    16         169. PLAINTIFF reasonably believed that he was reporting illegal conduct
    17   in the course of his employment.
    18         170. DEFENDANTS were, at all times, required by the State of California
    19   to take all reasonable steps to prevent workplace discrimination and retaliation
    20   based on reporting illegal activity.
    21         171. When confronted, DEFENDANTS informed PLAINTIFF that if he
    22   didn’t like it he could quit.
    23         172. DEFFENDANTS then subjected PLAINTIFF to retaliation by issuing
    24   a written disciplinary action to PLAINTIFF, based on their belief that he would
    25   further report unlawful conduct and discrimination by DEFENDANTS.
    26         173. DEFENDANTS’ negligent, reckless, and intentional conduct towards
    27   PLAINTIFF constitute wrongs, deserving of all remedies to protect the public from
    28   similar wrongs, including but not limited to economic damages, emotional distress

                                                    28
                                         FIRST AMENDED COMPLAINT
Case 5:19-cv-00021-JGB-SHK Document 54 Filed 06/22/20 Page 29 of 38 Page ID #:1067



     1   damages, loss of use, and statutory penalties.
     2         174. Additionally, DEFENDANTS’ actions that were willful, malicious,
     3   fraudulent and oppressive, and were committed with the wrongful intent to injure
     4   PLAINTIFF and in conscious disregard of PLAINTIFF'S rights and
     5   DEFENDANT’S obligations, which entitles PLAINTIFF to exemplary and/or
     6   punitive damages in an amount to be proven at trial.
     7         175. PLAINTIFF prays that each and every retaliatory act by
     8   DEFENDANTS, through the acts of its agents, and managers, is subject to, “in
     9   addition to other penalties, an employer that is a corporation or limited liability
    10   company is liable for a civil penalty not exceeding ten thousand dollars ($10,000)
    11   for each violation of this section.” Cal. Labor Code § 1102.5(f).
    12
                                NINTH CAUSE OF ACTION
    13       Recovery of Penalties Pursuant to the Private Attorneys General Act
    14                          Cal. Labor Code § 2698, et seq.
                                (Against All DEFENDANTS)
    15
    16         176. PLAINTIFF incorporates by reference and realleges the above
    17   paragraphs as though set forth fully herein.
    18         177. As a result of the acts alleged herein, PLAINTIFF and all aggrieved
    19   employees within the meaning of Labor Code section 2699, subdivision (c), on
    20   behalf of themselves and other current or former similarly situated employees of
    21   DEFENDANTS, seek the recovery of statutory and civil penalties against
    22   DEFENDANTS pursuant to California Labor Code including but not limited to
    23   sections 2698 et seq., for the violations of various sections of the California Labor
    24   Code, including but not limited to, §§ 98.6, 201, 202, 203, 204, 204b, 204.3, 208,
    25   210, 218.5, 222.5, 223, 226, 226, 2, 226.3, 226.7, 232.5, 246, 247.5, 510, 512, 516,
    26   551, 552, 558, 976, 1174(d),, 1182.12, 1194, 1194.2, 1197, 1197.1, 1198, 1199,
    27   2699, 2802 and 2802. 2810.5 based on the following violative conduct:
    28                (a)   For failing to pay PLAINTIFF and similarly situated aggrieved

                                                  29
                                        FIRST AMENDED COMPLAINT
Case 5:19-cv-00021-JGB-SHK Document 54 Filed 06/22/20 Page 30 of 38 Page ID #:1068



     1   employees in California wages owed for each hour worked;
     2                (b)    For paying PLAINTIFF and similarly situated aggrieved
     3   employees in California less than the California minimum wage for regular hours
     4   worked;
     5                (c)    For failing to compensate for rest periods and other
     6   nonproductive time, as required under Labor Code § 226.2;
     7                (d)    For failing to pay meal and rest period premiums that were
     8   owed;
     9                (e)    For failing to compensate the time PLAINTIFF and similarly
    10   situated aggrieved employees spent taking DEFENDANT-mandated medical
    11   examinations and/or a drug tests, the time they spent traveling to the location where
    12   the examination and/or test was conducted, and the expenses they incurred as a
    13   result of the drug test and/or medical examination;
    14                (f)    For failing to pay timely wages earned to PLAINTIFF and
    15   similarly situated aggrieved employees in California;
    16                (g)    For failing to pay PLAINTIFF and other similarly situated
    17   employees in California mandatory overtime wages of 1.5 times their regular rate
    18   of pay for every hour worked in excess of eight (8) hours per day and in excess of
    19   forty (40) hours per week;
    20                (h)    For paying PLAINTIFF and other similarly situated employees
    21   in California less than the minimum California overtime rate for overtime hours
    22   worked;
    23                (i)    For failing to provide PLAINTIFF and other similarly situated
    24   employees in California compliant meal periods of not less than 30 minutes before
    25   the end of the fifth hour of work, or a second meal period of not less than 30 minutes
    26   before the end of the tenth of hour of work;
    27                (j)    For failing to pay the premium payment owed to PLAINTIFF
    28   and other similarly situated employees in California for noncompliant meal

                                                   30
                                         FIRST AMENDED COMPLAINT
Case 5:19-cv-00021-JGB-SHK Document 54 Filed 06/22/20 Page 31 of 38 Page ID #:1069



     1   periods;
     2                (k)   For failing to pay the meal premium payment at the correct
     3   regular rate of pay that incorporates all forms of nondiscretionary remuneration;
     4                (l)   For failing to provide PLAINTIFF and other similarly situated
     5   employees in California compliant rest periods of not less than 10 minutes for every
     6   four hours worked or major fraction thereof;
     7                (m)   For failing to pay the premium payment owed to PLAINTIFF
     8   and other similarly situated employees in California for noncompliant rest periods;
     9                (n)   For failing to pay the rest premium payment at the correct
    10   regular rate of pay that incorporates all forms of nondiscretionary remuneration;
    11                (o)   For failing to maintain and provide to PLAINTIFF and other
    12   similarly situated employees the accurate, itemized wage statements required by
    13   Labor Code section 226 and 247.5, including the total hours of compensation rest
    14   and recover periods, the rate of compensation, and the gross wages paid for those
    15   periods during the pay period;
    16                (p)   For failing to keep accurate employment records for non-
    17   exempt Employees in California, including but not limited to, failing to keep
    18   accurate records of hours worked, wages earned, sick leave accrued, total hours of
    19   compensation rest and recover periods, the rate of compensation, and the gross
    20   wages paid for those periods during the pay period;
    21                (q)   For failing to reimburse business expenses incurred by
    22   PLAINTIFF and other similarly situated employees in California;
    23                (r)   For under-reimbursing the work-related miles driven by
    24   PLAINTIFF and other similarly situated employees in California by using a
    25   mileage reimbursement rate below the IRS standard mileage rate;
    26                (s)   For failing to reimburse PLAINTIFF and other similarly
    27   situated employees in California for the costs incurred in traveling to the mandatory
    28   medical examinations, drug tests, and background checks;

                                                    31
                                          FIRST AMENDED COMPLAINT
Case 5:19-cv-00021-JGB-SHK Document 54 Filed 06/22/20 Page 32 of 38 Page ID #:1070



     1                  (t)   For failing to fully compensate PLAINTIFF and other similarly
     2   situated employees in California for the costs of using their personal phones and/or
     3   personal computers for work;
     4                  (u)   For failing to reimburse PLAINTIFF and other similarly
     5   situated employees in California for supplies that were necessary to their duties and
     6   responsibilities, such as phone and computer chargers, thump drives and other
     7   electronic peripherals, stationary, and stamps;
     8                  (v)   For failing to provide PLAINTIFF and other similarly situated
     9   employees in California the material terms of their employment;
    10                  (w)   For making false representations of possible commissions to
    11   incite    PLAINTIFF      and   similarly   aggrieved      employees   to   work   for
    12   DEFENDANTS.
    13            178. The above-referenced civil penalties shall include the recovery of
    14   amounts specified in the applicable sections of the Labor Code, and if not
    15   specifically provided, those under section 2699(f), and shall include those amounts
    16   sufficient to recover underpaid wages, including all necessary expenditures or
    17   losses incurred by PLAINTIFF and other similarly aggrieved employees, pursuant
    18   to Labor Code sections 204, 210, 226, 232.5, 510, 976, 1174(d), 1194, 1194.2,
    19   1197, 1197.1, 1199, 2802, and 2699, subdivisions (a) and (f).
    20            179. PLAINTIFF and similarly aggrieved employees were not properly
    21   paid pursuant to the requirements of Labor Code §§ 201, 202, 203, 204, 1194,1197,
    22   1199 and thereby seeks the unpaid wages and penalties.
    23            180. PLAINTIFF is informed and believes, and based thereon alleges, that
    24   DEFENDANTS have a policy of failing to timely pay such wages, and thereby
    25   willfully failed to pay wages to PLAINTIFF and other similarly aggrieved
    26   employees pursuant to the requirements of Labor Code, and therefore PLAINTIFF
    27   is entitled to the associated penalties for such unpaid wages.
    28            181. PLAINTIFF is informed and believe and based thereon alleges that

                                                    32
                                         FIRST AMENDED COMPLAINT
Case 5:19-cv-00021-JGB-SHK Document 54 Filed 06/22/20 Page 33 of 38 Page ID #:1071



     1   DEFENDANTS did the misconduct alleged in this Complaint with the intent to
     2   secure for themselves a discount on its indebtedness and/or with intent to annoy
     3   harass, oppress, hinder, delay and/or defraud PLAINTIFF and similarly aggrieved
     4   employees in California.
     5         182. At all material times, DEFENDANTS were, and/or are, employers of
     6   PLAINTIFF and other similarly situated employees, or persons acting on behalf of
     7   said employer, within the meaning of California Labor Code § 558, who violated
     8   or caused to be violated, a section of Part 2, Chapter 1 of the California Labor Code
     9   or any provision regulating hours and days of work in any Order of the Industrial
    10   Welfare Commission and, as such, are subject to penalties as set for in Labor Code
    11   § 558 for each instance of each of the alleged violations.
    12         183. In committing the violations of California law as herein alleged,
    13   DEFENDANTS have knowingly and willfully refused to perform their obligations
    14   to compensate aggrieved Employees for all wages earned and all hours worked.
    15         184. As a direct and proximate result of the DEFENDANTS’ conduct,
    16   PLAINTIFF and other aggrieved employees suffered and continue to suffer,
    17   substantial losses related to the use and enjoyment of such compensation, wages,
    18   lost interest on such monies as well as expenses and attorney’s fees in seeking to
    19   compel DEFENDANTS to fully perform their obligation under state law, all to
    20   their respective damage in amounts according to proof at trial and within the
    21   jurisdictional limitations of their Court.
    22         185. Labor Code § 2699, et seq. imposes upon DEFENDANTS a penalty
    23   of one hundred dollars ($100.00) for each violation as against each aggrieved
    24   employee for the initial violation and two hundred ($200.00) for each violation as
    25   against each aggrieved employee for each subsequent violation by employer
    26   DEFENDANTS, unless there is an alternate civil penalty specifically provided for
    27   that violation. The exact amount of the applicable penalties is all in an amount to
    28   be shown according to proof at trial.

                                                      33
                                         FIRST AMENDED COMPLAINT
Case 5:19-cv-00021-JGB-SHK Document 54 Filed 06/22/20 Page 34 of 38 Page ID #:1072



     1         186. PLAINTIFF requests an order that DEFENDANTS pay to
     2   PLAINTIFF and all aggrieved employees their respective unpaid wages, civil and
     3   statutory penalties for each and every violation against each and every aggrieved
     4   employee, interest upon unpaid wages, attorneys’ fees, costs, other damages and
     5   punitive penalties, as well as other remedies in an amount to be proven at trial.
     6
                                    TENTH CAUSE OF ACTION
     7                                   Age Discrimination
     8                                Cal. Govt. Code § 12940(a)
                                    (Against All DEFENDANTS)
     9
    10         187. PLAINTIFF incorporates by reference and realleges the above
    11   paragraphs as though set forth fully herein.
    12         188. At all times herein mentioned, California Government Code §§ 12940,
    13   et seq. of the Fair Employment and Housing Act (“FEHA”) and the corresponding
    14   regulations of the California Department of Fair Employment and Housing Act
    15   were in full force and effect and were binding on DEFENDANTS.
    16         189. These sections, inter alia, require DEFENDANTS, as employers, to
    17   refrain from discriminating against any employee on the basis of, among other
    18   things, their age.
    19         190. As alleged above, PLAINTIFF was subjected to a pattern and practice
    20   of age discrimination by his direct supervisors when they stated that his age makes
    21   him more readily transferrable to less favorable territories that, among other things,
    22   generate lower sales.
    23         191. PLAINTIFF is informed and believes, that DEFENDANT ADT, as
    24   his employer, approved and ratified the discrimination.
    25         192. As        alleged   above,   PLAINTIFF          believes   and   alleges   that
    26   DEFENDANTS subjected him to a pattern and practice of disparate treatment in
    27   discrimination due to his age, as alleged in this Complaint.
    28         193. DEFENDANTS are also liable because they knew or should have

                                                    34
                                          FIRST AMENDED COMPLAINT
Case 5:19-cv-00021-JGB-SHK Document 54 Filed 06/22/20 Page 35 of 38 Page ID #:1073



     1   known of the illegal discrimination of PLAINTIFF, its employee, and failed to take
     2   immediate and appropriate corrective action, which is misconduct.
     3         194. DEFENDANTS failed to implement and policies, procedures, or
     4   training to prevent or discover age discrimination within the company.
     5         195. Within the time provided by law, PLAINTIFF filed a complaint with
     6   the California Department of Fair Employment and Housing, in full compliance
     7   with the law, and has received a right to sue letter, thereby exhausting any
     8   applicable administrative remedy requisite to the commencement of this lawsuit.
     9         196. As a proximate and legal result of the above-alleged misconduct,
    10   PLAINTIFF suffered damages including but not limited to economic and
    11   emotional distress damages in an amount according to proof.
    12         197. As a further proximate result of the above-alleged misconduct,
    13   PLAINTIFF lost employment benefits, including wages and fringe benefits, in an
    14   amount according to proof.
    15         198. By reason of the foregoing, PLAINTIFF has been left without an
    16   adequate remedy at law, and should be entitled to appropriate injunctive relief from
    17   this Court to be proven at trial.
    18         199. In doing the things herein alleged, DEFENDANTS, through the acts
    19   of their agents and managers, were guilty of oppression, fraud and malice, and,
    20   insofar as the things alleged were attributable to employees of DEFENDANTS,
    21   said employees were employed by DEFENDANTS with advance knowledge of the
    22   unfitness of the employees and they were employed with a conscious disregard for
    23   the rights of others; or DEFENDANTS authorized or ratified the wrongful conduct;
    24   or there was advance knowledge, conscious disregard, authorization, ratification or
    25   act of oppression, fraud or malice on the part of an officer, director or managing
    26   agent of DEFENDANS, all entitling PLAINTIFF to the recovery of exemplary and
    27   punitive damages.
    28   ///

                                                   35
                                         FIRST AMENDED COMPLAINT
Case 5:19-cv-00021-JGB-SHK Document 54 Filed 06/22/20 Page 36 of 38 Page ID #:1074



     1                                        PRAYER
     2           WHEREFORE, PLAINTIFF hereby prays that the Court enter judgment in
     3   his favor and against DEFENDANT ADT and Does 1 Through 100, inclusive,
     4   collectively DEFENDANTS, and each of them, as follows:
     5                (a)   For payment of overtime compensation, minimum wage for all
     6   hours worked, reimbursement for unpaid expenses paid out of pocket by
     7   PLAINTIFF, and other damages according to proof in an amount to be ascertained
     8   at trial;
     9                (b)   For payment of all statutory obligations and penalties as
    10   required by law;
    11                (c)   For civil penalties to the extent permitted by law and Labor
    12   Code §§ 2698 and 2699 et seq.
    13                (d)   For an accounting, under administration of PLAINTIFF and
    14   subject to Court review;
    15                (e)   A declaration of the rights and interests of the parties;
    16                (f)   For prejudgment interest at the legal rate;
    17                (g)   For attorney’s fees and costs;
    18                (h)   For restitution and disgorgement of ill-gotten profits;
    19                (i)   For emotional distress damages;
    20                (j)   Loss of income incurred and to be incurred according to proof;
    21                (k)   For penalties, special damages, and general damages in an
    22   amount to be proven at trial;
    23                (l)   For all remedies available to PLAINTIFF under the applicable
    24   Industrial Welfare Commission Order including but not limited to Wage Order
    25   Number 4-2001 and Labor Code including an award of unpaid wages, attorneys’
    26   fees, costs, interest, liquidated damages, damages, penalties and waiting time
    27   penalties according to proof to the extent permitted by law via PAGA;
    28                (m)   For maximum civil penalties available under the Labor Code

                                                   36
                                         FIRST AMENDED COMPLAINT
Case 5:19-cv-00021-JGB-SHK Document 54 Filed 06/22/20 Page 37 of 38 Page ID #:1075



     1   and applicable Wage Order as described more particularly in the Complaint,
     2   representative PAGA claims including the payment of wages as set forth in Labor
     3   Code § 558;
     4                 (n)   For Labor Code § 226(e) damages penalties in the amount of
     5   $4,000.00 for PLAINTIFF and each aggrieved employee pursuant to the PAGA;
     6                 (o)   That PLAINTIFF and/or the aggrieved employees be awarded
     7   reasonable attorneys’ fees where available by law, including but not limited to
     8   pursuant to Labor Code §§ 2698, et seq., Code of Civil Procedure § 1021.5, and/or
     9   other applicable laws
    10                 (p)   For exemplary punitive damages in an amount sufficient to
    11   punish DEFENDANT for the wrongful conduct alleged herein and to deter such
    12   conduct in the future; and,
    13                 (q)   For such further relief as the Court may deem appropriate.
    14                                   TRIAL BY JURY
    15         Pursuant to the Seventh Amendment to the Constitution of the United States
    16   of America, PLAINTIFF is entitled to, and demands, a trial by jury.
    17
    18
         Dated: June 22, 2020                   SEMNAR & HARTMAN, LLP
    19
    20                                      By: ________________________________
                                                Babak Semnar, Esq.
    21                                          Jared M. Harman, Esq.
                                                Attorneys for PLAINTIFF,
    22                                          JOHN SNOW
    23
    24
    25
    26
    27
    28

                                                  37
                                        FIRST AMENDED COMPLAINT
Case 5:19-cv-00021-JGB-SHK Document 54 Filed 06/22/20 Page 38 of 38 Page ID #:1076




  1                                          PROOF OF SERVICE

  2   Snow v. ADT, LLC, et al.                               Case No.: 5:19-cv-00021-JGB-SHK
  3

  4           I am employed in the County of Riverside, State of California. I am over the age of 18 and
      am not a party to the within action; my business address is 41707 Winchester Road, Suite 201,
  5   Temecula, CA 92590. On the date provided below, I served the foregoing document described below
  6   on the interested parties in this action by the manner indicated below.
      FIRST AMENDED COMPLAINT was served on:
  7
       LONNIE D. GIAMELA
  8    SUZY E. LEE
       FISHER & PHILLIPS LLP
  9    444 South Flower Street, Suite 1500
       Los Angeles, California 90071
 10
       Attorneys for Defendant,
 11    ADT, LLC

 12          (BY MAIL) – I caused such envelope(s) with postage thereon fully prepaid to be placed in
             the United States mail in Temecula, California.
 13
             I am “readily familiar” with the firm’s practice of collection and processing correspondence
 14          for mailing. Under that practice, it would be deposited with the U.S. Postal Service on the
             same day with postage thereon fully prepaid at Temecula, California, in the ordinary course of
 15          business. I am fully aware that on motion of the party served, service is presumed invalid if
             the postal cancellation date or postage meter date is more than one day after the date of
 16          deposit for mailing an affidavit.
             (BY FACSIMILE) – I caused the above described document(s) to be transmitted to the
 17          offices of the interested parties at the facsimile number(s) indicated above and the activity
             report(s) generated by facsimile number (888) 819-8230 indicating on all pages that they were
 18          transmitted.
 19          (BY PERSONAL SERVICE) – I caused such envelope(s) to be delivered by hand to the
             office(s) of the addressee(s).
 20
             (STATE) – I declare under penalty of perjury under the laws of the State of California that
 21          the above is true and correct.

 22          (FEDERAL) – I declare that I am employed in the office of a member of the bar of this court
             at whose direction the service was made. Via Electronic Service: If the above-described
 23          documents are a pleading filed with the Court, then such documents will be delivered
             electronically through the court’s ECF/PACER electronic filing system, as stipulated by all
 24          parties to constitute personal service. Otherwise, said documents will be delivered via the
             method checked above.
 25

 26   Dated: 6-22-20                                     /s/ Jared M. Hartman ,
                                                         Jared M. Hartman, Esq.
 27

 28
                                                    1
                                             PROOF OF SERVICE
